Citation Nr: 1626279	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-38 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether the Veteran's countable income was properly calculated for purposes of his non-service-connected pension.

2. Whether new and material evidence has been submitted to permit reopening of a claim of entitlement to service connection for a bilateral foot condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty in the U.S. Army from April 1945 to December 1946.  He had honorable service as a Military Policeman, and was the recipient of the Asiatic Pacific Theater Ribbon, the Victory Medal, the Good Conduct medal, and the Army of Occupation Medal Japan.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision and a February 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran submitted a Notice of Disagreement, wherein he stated he wished to attend a hearing at the RO.  A review of the record shows that the Veteran has not been afforded a DRO hearing.  As the RO schedules DRO hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

The Veteran's application to reopen a claim of entitlement to service connection for a bilateral foot disorder was denied in a February 2015 rating decision, and the Veteran submitted a notice of disagreement in March 2015.  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a DRO hearing in accordance with the advancement of this appeal on the Board's docket.

2. Issue a Statement of the Case to the Veteran regarding the February 2015 denial of the application to reopen service connection for a bilateral foot disorder and follow all appropriate appellate proceedings thereafter. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

